Citation Nr: 1618167	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  05-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, claimed as a result of herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy claimed as secondary to service-connected disease or injury or as a result of herbicide exposure.

3. Entitlement to service connection for rheumatoid arthritis.  


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 until March 1971.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in March 2008. A transcript of the hearing is of record.  In August 2008, the Board denied the appeals on the basis that new and material evidence had not been submitted. He appealed to the Veterans Claims Court.  In October 2009, the Court Clerk granted a Joint Motion for Partial Remand (JMR), vacating the Board's decision and remanded the matters to the Board for additional development.

In October 2010, the Board reopened the claims and remanded on the merits for additional development of the record. The development was completed, the case was returned to the Board for further appellate consideration.  In April 2015, the Board denied the appeal. The Veteran again appealed to the Veterans Claim Court. In February 2016, the Court Clerk again granted a JMR vacating the Board's April 2015 decision and remanded the issues to the Board for additional adjudication.

As a procedural matter, the Veteran was previously represented by a private attorney.  In December 2014, he revoked the power of attorney. Subsequently, he requested that the private attorney be reinstated; however, in March 2015, VA notified him that he needed to complete an updated VA Form 21-22a (Appointment of an Individual as Claimant's Representative) to reappoint his private attorney. To date, he has not submitted an updated VA Form 21-22a. Accordingly, for purposes of this appeal, he is unrepresented.

In the April 2015 decision, the Board also remanded the additional claims of entitlement to a rating in excess of 50 percent for PTSD, entitlement to special home adaptation grant, and entitlement to specially adapted housing that were raised for further development. The development has not been completed therefore those issues will not be addressed at this time and will be the subject of a later decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, another remand is needed in order to obtain another medical opinion that addresses the possible nexus between service and the Veteran's claimed rheumatoid arthritis. As the JMR found that service connection for diabetes and peripheral neuropathy were inextricably intertwined with the claim for rheumatoid arthritis, action on those issues is deferred pending the completion of the development action set forth below for the claim for rheumatoid arthritis. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to evaluate his complaints of rheumatoid arthritis. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current rheumatoid arthritis had its onset in service or is otherwise related to service.

2. After completion of the above development, all of the Veteran's claims remaining on appeal, i.e., service connection for rheumatoid arthritis, service connection for diabetes mellitus, service connection for peripheral neuropathy, should be readjudicated. If the determinations remain adverse to him, he should be furnished with a supplemental statement of the case and the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




